TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00244-CV


                                 M. M. and L. E., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee



          FROM THE 274TH DISTRICT COURT OF COMAL COUNTY,
   NO. C2014-1337C, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                                          ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on April 21,

2016.   By request to this Court dated April 20, 2016, Sandra Randle Jackson requested an

extension of ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Sandra Randle Jackson is hereby

ordered to file the reporter’s record in this case on or before May 2, 2016. If the record is not

filed by that date, Jackson may be required to show cause why she should not be held in

contempt of court.
              It is ordered on April 26, 2016.



Before Justices Puryear, Goodwin and Field